Citation Nr: 1314556	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  08-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an ear, nose, and throat (ENT) condition.

2.  Entitlement to service connection for sinusitis, to include as secondary to an ENT condition.

3.  Entitlement to service connection for an esophagus condition, to include as secondary to an ENT condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2010, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In March 2010, the Board denied entitlement to service connection for an ENT condition, for sinusitis, and for an esophagus condition.  In December 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand these three issues to the Board.  In September 2011 and October 2012, the Board remanded these issues for further evidentiary development.  

In a March 2013 statement, the appellant submitted a statement regarding a lung disability.  In a September 2011 decision, the Board denied entitlement to service connection for a chronic lung disability.  The Veteran noted that the examination he attended was for ears and throat and did not address the lung portion.  As the September 2011 decision is final but the appellant has submitted arguments regarding service connection for a lung disability, the Board finds that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic lung disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the claims must be remanded for additional development.  In the October 2012 remand, the Board requested a VA examination to determine the current nature and likely etiology of any throat disorder (claimed as an ENT condition).  The VA examiner was requested to opine whether it is at least as likely as not that any diagnosed throat disorder is related to any incident of the Veteran's military service.  The examiner was specifically asked to consider and address the Veteran's diagnose of pharyngitis in service in March 1954 and his diagnosis of pharyngitis during the period of the current claim in September 2009.  

The Veteran was evaluated at a VA examination in January 2013.  The VA examiner found that the Veteran's throat exam was normal.  There was no evidence of pharyngitis.  No abnormalities of the throat were found.  The VA examiner opined that it was less likely than not that the Veteran had any current throat condition that was related to any incidence of the Veteran's military service.  The VA examiner opined that the Veteran's subjective complaints of mucus in the throat and a stopped nose were most likely related to the Veteran's use of his CPAP device for sleep apnea.  The appellant did not address the diagnosis of pharyngitis during the appeal period in September 2009.  Although the VA examiner noted the diagnosis of acute pharyngitis in 1954, the September 2009 diagnosis was not noted in Section I of the January 2013 VA examination, which requested that the VA examiner indicate whether the appellant had ever been diagnosed with a sinus, nose, throat, larynx, or pharynx condition.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The VA examiner did not address whether any pharyngitis manifested during the pendency of this appeal, even if presently resolved, was etiologically related to service.  Thus, the VA examination is inadequate.  

Compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The claims must be remanded for an addendum VA opinion.

As discussed in the October 2012 remand, the issues of entitlement to service connection for sinusitis and entitlement to service connection for an esophagus condition, to include as secondary to an ENT condition, are inextricably intertwined with the claim for entitlement to service connection for an ENT condition.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issues must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the claims file (including any medical records contained in Virtual VA) to the VA examiner who conducted the January 2013 examination.  If the VA examiner is unavailable, provide the claims file to a VA clinician with appropriate expertise.  The claims file should be reviewed, and an opinion should be rendered as to whether it is at least as likely as not (e.g. a 50 percent or greater probability) that any ENT condition diagnosed during the appeal period, including the pharyngitis diagnosed in the September 2009 VA treatment record, even if presently resolved, was etiologically related to service.  

If the VA clinician determines that another examination of the appellant is necessary, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

2.  Thereafter, readjudicate the claim on appeal of entitlement to service connection for an ENT condition, followed by the claims on appeal for service connection for sinusitis and for an esophagus condition.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


